DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 01/12/2021 has been taken into account.

Claim Objections
Claims 1-2, 4-5, and 7-10 are objected to because of the following informalities (emphasis added):
Claim 1:
the claim recites “plurality of hollow pipe”, this should read > “a plurality of hollow pipes”
“plurality of connection assembly” > “a plurality of connection assemblies”
“wherein a handle associated with” > “wherein a handle is associated with”
Claims 1, 2, 4, and 7:
“said pipe” > “said hollow pipe”
Claim 4:
“wherein edge” > “wherein an edge”
“in sand ground”
Claim 5:
“is bottom side” > “is a bottom side”
Claim 7:
“plurality of screw” > “a plurality of screws”
“connection assembly” > “connection assemblies”
Claim 8:
“said objects” > “said various objects”
Claim 9:
“plurality of holes” > “a plurality of holes”
Claim 10:
“said connection assembly” > “said connection assemblies”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said fishing rods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “plurality of connection assembly attached to said pipes for griping said pipes together” (emphasis added). – It is unclear if this limitation is saying “gripping” or “grouping”. Clarification is required.
Claims 3, 4, 6, and 11 each recite the term “preferably” which is indefinite as a preference is indefinite and therefore unpatentable.
Claims 1, 2, 4, and 7 each recite “said pipe”. It is unclear in these instances if the plurality of pipes is being referred to or only a single pipe and if only a single pipe is being referred to, it is unclear which pipe.
Claim 8 recites “wherein said objects are like bottle, cup or fishing tools”. – The use of the term “like” is indefinite as it is unclear if the objects are actually the recited elements or only similar to said elements.
Claims 5, 9, and 10 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogar, Jr. (US 4,871,099).
Regarding Claim 1, Bogar discloses a fishing rod holding apparatus, comprising; plurality of hollow pipe (Bogar: Fig. 1-2; 14) installed in said apparatus for holding said fishing rods; plurality of connection assembly (Bogar: Fig. 1-2; 12) attached to said pipes for griping said pipes together, wherein a handle (Bogar: Fig. 1-2; 54) associated with said connection assembly to carry said apparatus from a single hand; and a container (Bogar: Fig. 1-2; 32) coupled to said connection assembly for holding various objects.
Regarding Claim 7, Bogar discloses the apparatus as claimed in claim 1, wherein plurality of screw (Bogar: Fig. 1-2; 16) are used for attaching said connection assembly (Bogar: Fig. 1-2; 12) with said pipe (Bogar: Fig. 1-2; 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiques (US 8,801,064) in view of Pippins (US 10,130,089).
Regarding Claim 1, Xiques discloses a fishing rod holding apparatus, comprising; plurality of hollow pipe (Xiques: Fig. 5; 28) installed in said apparatus for holding said fishing rods; plurality of connection assembly (Xiques: Fig. 5; 25, 34) attached to said pipes for griping said pipes together, wherein a handle (Xiques: Fig. 5; 14) associated with said connection assembly to carry said apparatus from a single hand.
Xiques fails to disclose a container coupled to said connection assembly for holding various objects. However, Pippins teaches a container (Pippins: Fig. 8; 206) coupled to a connection assembly (Pippins: Fig. 8; 226, 232) for holding various objects.
Xiques and Pippin are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod holders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection assembly in Xiques with the container from Pippins, with a reasonable expectation of success, in order to provide a holder that is mounted via the same mechanism to the connection assembly, thereby enabling a user to support a cup from the apparatus without requiring the mounting mechanism to be changed (Pippins: Col. 1, Ln. 53-55; Col. 4, Ln. 35-44). [Note: Pippins discloses a cup holder having the same mounting mechanism as a rod holder, therefore one having ordinary skill in the art would find it obvious to provide a cup holder having the same mounting mechanism as that disclosed in Xiques.]
Regarding Claim 2, Xiques, as modified, teaches the apparatus as claimed in claim 1, wherein a first side (Xiques: Fig. 5; 30) of said pipe (Xiques: Fig. 5; 28) consists of curved edges for providing smooth insertion of said fishing rod.
Regarding Claim 3, Xiques, as modified, teaches the apparatus as claimed in claim 2, wherein said first side (Xiques: Fig. 5; 30) is preferably top side.
Regarding Claim 8, Xiques, as modified, teaches the apparatus as claimed in claim 1, wherein said objects are like bottle, cup or fishing tools (Pippins: Col. 1, Ln. 53-55; Col. 4, Ln. 35-44).
Regarding Claim 9, Xiques, as modified, teaches the apparatus as claimed in claim 1. wherein said container (Pippins: Fig. 8; 206) consists of plurality of holes for draining out any liquid spilled in said container.
Regarding Claim 10, Xiques, as modified, teaches the apparatus as claimed in claim 1, wherein a sliding lock mechanism (Pippins: Fig. 7-8; 22, 24, 32, 34)  is used for attaching said connection assembly (Xiques: Fig. 5; 25, 34) to each other.

Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiques (US 8,801,064) in view of Pippins (US 10,130,089) as applied to claim 1 above, and further in view of Stockton et al. (US 5,546,693).
Regarding Claim 4, Xiques, as modified, teaches the apparatus as claimed in claim 1, but fails to disclose an edge of a second side of said pipe is preferably of metal for easily penetrating said pipe in sand ground. However, Stockton teaches an edge (Stockton: Fig. 3; 46) of a second side (Stockton: Fig. 3; 12) of a pipe is preferably of metal for easily penetrating said pipe in sand ground (Stockton: Col. 4, Ln. 32-37).
Xiques and Stockton are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod holders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe in Xiques with the material and edge from Stockton, with a reasonable expectation of success, in order to provide a holder that is formed of a material with the desired durability, weight, and cost and an end configuration that provides for greater ease of penetration into a surface, thereby providing a holder formed of a material that can withstand the elements and that can be supported directly from the ground, increasing its functionality (Stockton: Col. 4, Ln. 32-37; Col. 6, Ln. 2-5).
Regarding Claim 5, Xiques, as modified, teaches the apparatus as claimed in claim 4, wherein said second side is bottom side (Stockton: Fig. 3).
Regarding Claim 6, Xiques, as modified, teaches the apparatus as claimed in claim 4, wherein said edge (Stockton: Fig. 3; 46) of said second side is preferably oval in shape.
Regarding Claim 11, Xiques, as modified, teaches the apparatus as claimed in claim 1, but fails to disclose hollow pipes that are preferably made up of poly vinyl chloride (PVC). However, Stockton teaches a hollow pipe that is preferably made up of poly vinyl chloride (PVC) (Stockton: Col. 4, Ln. 32-37). [Note: See the rejection of claim 4 for motivation.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiques (US 8,801,064) in view of Pippins (US 10,130,089) as applied to claim 1 above, and further in view of Cavanaugh (US 2009/0119969).
Regarding Claim 7, Xiques, as modified, teaches the apparatus as claimed in claim 1, but fails to disclose a plurality of screw are used for attaching said connection assembly with said pipe. However, Cavanaugh teaches a plurality of screw (Cavanaugh: Fig. 1; 50; [0039]) are used for attaching said connection assembly with a pipe (Cavanaugh: Fig. 1; 30).
Xiques and Cavanaugh are analogous because they are from the same field of endeavor or a similar problem solving area e.g. pole holders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect elements 34 to the pipes in Xiques with the screws taught by Cavanaugh, with a reasonable expectation of success, in order to provide a releasable means of securing a mounting element to a pipe (Cavanaugh: [0039]), thereby enabling the element or pipe to be replaced if damaged.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631